DETAILED ACTION
This is in response to Applicant’s remarks filed February 26, 2021.  No claims were amended.  Claims 1, 6-8, 10-14, 16-19 and 23-24 remain in the application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 14, 18 and 19 are objected to because of the following informalities:  In each of claim 14, line 13; claim 18, line 12; and claim 19, line 12:  “heights a target off-road height” should probably read --heights--.  This appears to be a cut-and-paste remnant when this portion of each claim was copied from claim 1 (“a target off-road height” was deleted from claim 1, but still migrated to claims 14, 18 and 19).  Appropriate correction is required
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-8, 10-14, 16-19 and 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jolly (US 2011/0035105) in view of et al. Spillane et al. (US 2003/0200016) and Campbell et al. (US 5,593,176).
Regarding claims 1, 14, 17-19, Jolly discloses:
A control system for controlling a target ride height of a vehicle, comprising:

automatically in relation to automatically detected terrain parameters (para. [0058], where current sensed terrain data is used to determine the type of terrain and adjust the suspension accordingly, automatically) to signal that an on-road or an off-road driving mode has been selected (para. [0058], where whether the road is a paved road, dirt road, off-highway, or no road is detected).
However, Jolly does not expressly disclose:
a driving mode selector configured to output the driving mode signal, the driving mode selector being operable manually by a driver or automatically in relation to automatically detected terrain parameters to signal that an on-road or an off-road driving mode has been selected,
the control system being configured to implement an altered throttle response when in the off-road driving mode compared with the on-road driving mode,
the control system being configured, upon receipt of the driving mode signal signalling that an off-road driving mode has been selected, to automatically select one of the plurality of predefined target off-road ride heights by comparing a vehicle speed with a plurality of speed threshold,
wherein when in said selected off-road driving mode, the control system is configured to select a first of said target off-road ride heights when the vehicle speed is below a first speed threshold and to select a second of said target off-road ride heights when the vehicle speed is above said first speed threshold, wherein said first target off-
Spillane et al. discloses:
a driving mode selector (99) configured to output the driving mode signal  (para. [0089], knob which can be rotated by the driver to select any of the driving modes), the driving mode selector being operable manually by a driver (para. [0089], knob which can be rotated by the driver to select any of the driving modes) to signal that an on-road or an off-road driving mode has been selected (para. [0090]-[0100], different modes are selected and activated),
the control system being configured to implement an altered throttle response when in the off-road driving mode compared with the on-road driving mode (para. [0032], [0077] [0090], Fig. 6).
It would have been obvious to person of ordinary skill in the art at the time of invention to add the teachings of Spillane et al. to the invention of Jolly to allow for various configurations dependent on need of the driver to provide optimal traction, power and safety.
However, Jolly and Spillane et al. do not expressly disclose:
the control system being configured, upon receipt of the driving mode signal signalling that an off-road driving mode has been selected, to automatically set a target off-road height, by comparing a vehicle speed with a speed threshold,
wherein when in said selected off-road driving mode, the control system is configured to select a first of said target off-road ride heights when the vehicle speed is 
Campbell et al. discloses:
the control system being configured, upon receipt of the driving mode signal signalling that an off-road driving mode has been selected (col. 3, lines 55-60, where the 4 wheel drive (automatic or low) is selected), to automatically set a target off-road height, by comparing a vehicle speed with a speed threshold (col. 4, lines 36-50, where ride height is selected based on speed of the vehicle),
wherein when in said selected off-road driving mode, the control system is configured to select a first of said target off-road ride heights when the vehicle speed is below a first speed threshold (col. 4, lines 40-50, if speed is below 30mph, then height is set to O-RRH) and to select a second of said target off-road ride heights when the vehicle speed is above said first speed threshold (col. 4, lines 40-50, where if above 30 mph, height is set to HRH), wherein said first target off-road ride height is higher than said second target off-road ride height (col. 4, lines 6-16), and is configured to select a target on-road ride height lower than the second target off-road height when the vehicle speed increases above a second speed threshold (col. 4, lines 30-37, where LRH is set if the speed is above 58mph, and where the decision is made when the vehicle is in 4 wheel (“off-road”) mode).

	
Regarding claim 6, Jolly does not expressly disclose:
A control system as claimed in claim 1, wherein said first target off-road ride height is higher than said second target off-road ride height.
Campbell et al. discloses:
wherein said first target off-road ride height is higher than said second target off-road ride height (col. 4, lines 6-15, 40-50, claim 6).
It would have been obvious to person of ordinary skill in the art at the time of invention to add the teachings of Campbell et al. to the invention of Jolly to allow for height changes dependent on speed to allow for safe and efficient function of the vehicle.

Regarding claim 7, Jolly does not expressly disclose:
A control system as claimed in claim 1 configured automatically to select said first target off-road ride height when the vehicle speed decreases below said first speed threshold for a defined first time period.
Campbell et al. discloses:
configured automatically to select said first target off-road ride height when the vehicle speed decreases below said first speed threshold for a defined first time period (col. 4, lines 40-50, 60-65, where the changes occurs automatically for some time, where some time is as long as the setting of transfer case and speed is within the ranges).


Regarding claim 8, Jolly does not expressly disclose:
A control system as claimed in claim 7, wherein the first time period is dependent on the transfer case operating range.
Campbell et al. discloses:
wherein the first time period is dependent on the transfer case operating range (col. 4, lines 40-50, 60-65, where the changes occurs automatically for some time, where some time is as long as the setting of transfer case and speed is within the ranges).
It would have been obvious to person of ordinary skill in the art at the time of invention to add the teachings of Campbell et al. to the invention of Jolly to allow for height changes dependent on speed to allow for safe and efficient function of the vehicle.

Regarding claim 10, Jolly does not expressly disclose:
A control system as claimed in claim 1 configured automatically to select the first or second target off-road ride height once the vehicle speed has decreased below said second speed threshold for a defined second time period.
Campbell et al. discloses:
configured automatically to select the first or second target off-road ride height once the vehicle speed has decreased below said second speed threshold for a defined second time period (col. 4, lines 30-37, 60-65, where LRH is set if the speed is above 
It would have been obvious to person of ordinary skill in the art at the time of invention to add the teachings of Larsson et al. to the invention of Jolly to allow for height changes dependent on speed to allow for safe and efficient function of the vehicle.

Regarding claim 11, Jolly does not expressly discloses:
A control system as claimed in claim 1 configured to output a signal to dis-engage the off-road driving mode when the vehicle speed remains above said second speed threshold for a defined third time period.
Campbell et al. discloses:
configured to output a signal to dis-engage the off-road driving mode when the vehicle speed remains above said second speed threshold for a defined third time period (col. 4, lines 30-39, 60-65, fig. 2, where if the transfer case is set to 4 wheel drive and the speed remains above 58mph for a certain time (to achieve delay of change), the height is set to LRH, and as figure shows, goes to step 202 where the 2 wheel drive is set as a default (col. 4, lines 24-29)).

Regarding claim 12, Jolly does not expressly disclose:
A control system as claimed in claim 1 configured to enable manual selection of said first off-road ride height when the second off-road ride height is selected and the vehicle speed is less than a predefined threshold.
Campbell et al. discloses:

It would have been obvious to person of ordinary skill in the art at the time of invention to add the teachings of Larsson et al. to the invention of Jolly to allow for height changes dependent on speed to allow for safe and efficient function of the vehicle.

Regarding claim 13, Jolly discloses:
A control system as claimed in claim 1 configured to select said target off-road ride height in dependence on a detected terrain parameter (para. [0058], where whether the road is a paved road, dirt road, off-highway, or no road is detected).

Regarding claim 16, Jolly does not expressly disclose:
A control system as claimed in claim 14 configured to increase the target ride height only once the vehicle speed has been below said one or more predefined thresholds for one or more predefined periods.
Campbell et al. discloses:
increase the target ride height only once the vehicle speed has been below said one or more predefined thresholds for one or more predefined periods (col. 4, lines 40-50).
It would have been obvious to person of ordinary skill in the art at the time of invention to add the teachings of Larsson et al. to the invention of Jolly to allow for height changes dependent on speed to allow for safe and efficient function of the vehicle.

Regarding claim 23, Jolly discloses:
A control system as claimed in claim 1 wherein the terrain types include at least one of sand, grass, rocks (para. [0058]), and mud.

Regarding claim 24, Jolly does not expressly disclose:
A control system as claimed in claim 1, wherein the control system is configured to transition a target ride height from the off-road ride height to an on-road height when the vehicle speed exceeds a speed threshold.
Campbell et al. discloses:
wherein the control system is configured to transition a target ride height from the off-road ride height to an on-road height when the vehicle speed exceeds a speed threshold (col. 4, lines 30-37, where LRH is set if the speed is above 58mph).
It would have been obvious to person of ordinary skill in the art at the time of invention to add the teachings of Larsson et al. to the invention of Jolly to allow for height changes dependent on speed to allow for safe and efficient function of the vehicle.

Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive. Applicant argues, first, that the prior art does not disclose that in response to an off road mode being selected, one of three ride heights are selected.  Campbell discloses three distinct heights (LRH, HRH, O-RRH), that is selected based on the speed of the vehicle and the selection of the transfer case (col. 4, lines 30-50). Here, the selection of the four wheel drive is .  
Regarding claim 7, Applicant argues that Campbell does not teach that the first target off-road ride height is selected when the vehicle speed decreases below the first threshold for a defined first time period.  Applicant appears to argue that Campbell merely teaches that it takes time to implement a change in ride height.  There is no evidence supporting this interpretation in Campbell, as the clear language in Campbell states that the change in ride height is delayed so that the system can be sure the new speed is not merely a transient.  This appears to satisfy the limitation of claim 7.  Applicant’s argument is therefore unpersuasive.
Regarding claim 10, Applicant appears to repeat the same argument presented for claim 7, with respect to the delay in change in ride height.  For the same reason presented above, Applicant’s argument is unpersuasive.
Regarding claim 11, Applicant argues that Campbell does not teach dis-engaging the off-road driving mode when the vehicle speed remains above “a particular speed threshold for a defined period of time” (the claim language actually says “said second speed threshold for a defined third time period”).  Campbell does teach that the “low ride height” is the de facto on-road setting, set by default when the vehicle is in two wheel drive, regardless of vehicle speed (See Fig. 2).  The low ride height is also set in four wheel drive mode when the vehicle speed exceeds the second speed threshold (58mph in Campbell).  The time delay discussed above with regard to claim 10 still holds true.  Applicant’s argument is therefore unpersuasive.
Accordingly, in light of the foregoing discussion, the rejection of the claims, as set forth in the prior office action and repeated above, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONALD J WALLACE/Primary Examiner, Art Unit 3665